         Case 2:20-cv-01138-CCW Document 77 Filed 01/04/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CARLA MADER, MARTIN E. MADER,                        )
MIECZYSLAW GNIADEK, SABINE                           )
GNIADEK,                                             )             2:20-CV-01138-CCW
                                                     )
                                                     )
                Plaintiffs,                          )
                                                     )
        vs.                                          )
                                                     )
                                                     )
UNION TOWNSHIP, HEATHER DAERR,                       )
CHARLES TRAX, JR., RICHARD                           )
LAWSON, FRANK L. MASSARI, GARY                       )
SWEAT, KEVIN DAERR, JESSICA                          )
STINER, JARROD D'AMICO, KRIS                         )
                                                     )
BOCKSTOCE, DOES 1-50, LINDA                          )
ROACH, MICHAEL E. CRUNY,                             )
                                                     )
                Defendants.                          )

                                    OPINION AND ORDER
       Before the Court is the Mader Plaintiffs’ Motion for Protective Order (ECF No. 74). For

the following reasons, Plaintiffs’ Motion is denied.

          I.   Background

       Pro se plaintiffs Carla Mader, Martin Mader (together, “the Maders”), Mieczyslaw

Gniadek, and Sabine Gniadek (together, “the Gniadeks”) are residents of Union Township. Am.

Compl. ECF No. 19, at ¶¶ 10–14. Through their Amended Complaint, Plaintiffs allege that Union

Township and the individual defendants violated Plaintiffs’ rights in a variety of ways in

connection with the Township’s actions to obtain easements on Plaintiffs’ properties using eminent

domain. See generally, Am. Compl., ECF No. 19. The Maders filed a motion for a preliminary

injunction seeking to prohibit Defendants from taking action to perfect or enforce a claim to their

property until their consultants could investigate Defendants’ conduct and report those findings to


                                                 1
         Case 2:20-cv-01138-CCW Document 77 Filed 01/04/21 Page 2 of 6




certain Pennsylvania State authorities. See Mot. for Prelim. Inj., ECF No. 39. The Gniadeks are

not party to the Preliminary Injunction. See November 17, 2020 Order, ECF No. 49.

       The Court scheduled a hearing on the Maders’ Motion for Preliminary Injunction for

January 21, 2021. Id. The Court also gave the parties an opportunity to seek expedited discovery

as to issues relating to the preliminary injunction. Id. The Maders sought to conduct written

discovery and take the depositions of Kris Bockstoce, Richard Lawson, Jessica Stiner, and Ken

Puglisi, See Mot. for Disc., ECF No. 51-1. The Court granted the Maders’ motion for discovery

in part, including permitting the Maders to take the depositions they sought on or before January

11, 2021, subject to a twelve (12)-hour collective time limit. November 30, 2020 Mem. Order,

ECF No. 59.

       On December 23, 2020, the Maders filed a motion for leave to take Defendant Heather

Daerr’s deposition. Pls.’ Mot. to Modify and Reconsider the Extent of Disc. for Prelim. Inj. Relief,

ECF No. 70. Defendant Heather Daerr is the chairperson of the board of Defendant Union

Township. Am. Compl., ECF No. 19, at ¶ 17. Plaintiff’s December 23, 2020 Motion explained

that Defendant Heather Daerr verified a complaint that Defendant Union Township filed in the

Court of Common Pleas of Washington County, Pennsylvania on December 16, 2020 that seeks a

declaratory judgment as to Township’s alleged statutory right-of-way on the Maders’ property.

See ECF No. 70-2.

       The Court granted the Maders’ request to depose Defendant Heather Daerr but limited that

deposition to two (2) hours. See December 28, 2020 Order, ECF No. 71, at ¶ 3. On December 29,

2020, Defendants filed a motion asking the Court to reconsider permitting the Maders to depose

Defendant Heather Daerr and, in the alternative, to allow Defendants to take the Maders’
         Case 2:20-cv-01138-CCW Document 77 Filed 01/04/21 Page 3 of 6




depositions despite that Defendants did not previously request any discovery in advance of the

preliminary injunction hearing. ECF No. 72.

       On December 30, 2020, the Court entered an Opinion and Order denying Defendants’

request to reconsider permitting Defendant Heather Daerr’s deposition and granting Defendants

an opportunity to depose the Maders;        provided, however, that the length of the Maders’

depositions must not exceed six (6) hours total. Id.

       The Maders filed a Motion for a Protective Order (ECF No. 74) to protect them from being

deposed, arguing that they are inundated by the requirements of litigating their various disputes

with Defendants, that they lack the time to conduct their depositions, that Defendants would not

be prejudiced without their depositions, and that the depositions are retaliatory.

         II.    Legal Standard

       District courts have broad discretion over discovery disputes. Sempier v. Johnson &

Higgins, 45 F.3d 724, 734 (3d Cir. 1995); see also, Greene v. Horry Cnty., 650 Fed. Appx. 98,

100 (3d Cir. 2016); Hetzel v. Health, Civil Action No. 19-336, 2020 U.S. Dist. LEXIS 230748, at

*2 (W.D. Pa. Apr. 9, 2020) (Nora Barry Fischer, J.).

       “After attempting to resolve the dispute without court action, a party may seek a protective

order regarding a deposition from the court, for good cause, ‘in order to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense.’” Spano v. CSX

Transp., Inc., Civil Action No. 3:16-cv-245, 2017 U.S. Dist. LEXIS 122234, at *8 (W.D. Pa. Aug.

3, 2017) (Gibson, J.) (quoting Fed. R. Civ. P. 26(c)). Good cause requires that the movant

demonstrate with specificity that a “clearly defined and serious injury” will occur without a

protective order. Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984). “Broad

allegations of harm unsubstantiated by specific examples or articulated reasoning” are not
           Case 2:20-cv-01138-CCW Document 77 Filed 01/04/21 Page 4 of 6




enough. Cipollone v. Liggett Grp., Inc., 785 F.2d 1108, 1121 (3d Cir. 1986). “While preventing

embarrassment may satisfy ‘good cause,’ a party who requests a protective order with the main

concern of preventing embarrassment must demonstrate that any embarrassment will be

particularly serious.” Spano, 2017 U.S. Dist. LEXIS 122234, at *9 (citing Cipollone, 785 F.2d at

1121).

          When a party seeks a protective order to prevent a deposition, it is an error for the court to

prevent the deposition absent extraordinary circumstances. See In re Arthur Tracher’s Franchisee

Litig., 92 F.R.D. 429, 437 (E.D. Pa. 1981) (citing Salter v. Upjohn Co., 593 F.2d 649 (5th Cir.

1979)).

          III.    Discussion

          Here, the Maders seek a protective order to prevent their depositions. They make broad

allegations of harm that they contend would or could befall them if they are deposed. See ECF

No. 74 at ¶¶ 6(b) (“extreme hardship to make lower Court deadlines and possibly affect outcomes

in the lower Court actions”); 6(e) (“The Maders are inundated with these 3 lower Court cases, and

now also need to respond to the new case”); 6(f) (broad allegations of trauma sustained attributed

to Defendants’ harassment without further detail); and 6(g) (“Plaintiffs are unable to spare time

for being themselves deposed.”). The Maders provide little in the way of specific examples of the

hardships their depositions would result in.

          The Maders exercised their right to proceed pro se in this and other litigation against

Defendants. Their Motion for Protective Order details the strain of litigation generally and

describes the burden of litigation, but that burden is (1) not undue; and (2) is a burden the Maders

undertook themselves in this lawsuit by initiating the action, requesting a preliminary injunction,
         Case 2:20-cv-01138-CCW Document 77 Filed 01/04/21 Page 5 of 6




and seeking expedited discovery in preparation for a hearing on their request for a preliminary

injunction.

       Plaintiffs contend that Defendants will not be prejudiced if they are not permitted to take

the Maders’ depositions because “Defendants have assembled an army of attorneys and

consultants supporting them on state and federal cases[.]” ECF No. 74, at ¶ 6(c).            While

Defendants’ counsel can certainly help them apply law to the facts of the case, counsel’s assistance

is contingent on access to the facts—facts that the Maders possess and put at issue by initiating

this lawsuit and seeking a preliminary injunction. Contrary to the Maders’ assertions, the fact that

Defendants are represented by attorneys does not obviate the need for the Maders’ depositions and

does not cure the prejudice that would stem from an order protecting the Maders, who are plaintiffs

in this case, from being deposed.

        IV.    Conclusion

       For the forgoing reasons, it is HEREBY ORDERED that the Mader Plaintiffs’ Motion for

Protective Order (ECF No. 74) is denied.



       DATED this 4th day of January, 2021.



                                              BY THE COURT:


                                              /s/ Christy Criswell Wiegand
                                              CHRISTY CRISWELL WIEGAND
                                              United States District Judge
         Case 2:20-cv-01138-CCW Document 77 Filed 01/04/21 Page 6 of 6




cc (via ECF email notification): All Counsel of Record and Plaintiffs Carla and Martin Mader

cc (via email notification): Plaintiffs Mieczyslaw and Sabine Gniadek
